Name: Council Regulation (EEC) No 3321/80 of 16 December 1980 applying generalized tariff preferences for 1981 in respect of certain agricultural products originating in developing countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 354/82 Official Journal of the European Communities 29. 12. 80 COUNCIL REGULATION (EEC) No 3321/80 of 16 December 1980 applying generalized tariff preferences for 1981 in respect of certain agricultural products originating in developing countries THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community , and in particular Arti ­ cle 43 thereof, markets of the preference-giving countries was recognized at the ninth session of the UNCTAD Special Committee on Preferences ; whereas it was there agreed that the objectives of the generalized preferences scheme would not be fully achieved by the end of 1980, that consequently it should be pro ­ longed beyond the initial period and that an overall review of the system should take place in 1990 ; Whereas it is desirable therefore that the Commu ­ nity continue to apply generalized tariff preferences , in the context of the conclusions reached in UNCTAD and in accordance with the intentions expressed in the said Committee in particular by all the preference-giving countries ; Whereas the temporary and non-binding nature of the system means that the offer may be withdrawn wholly or in part at a later stage, thus maintaining the possibility of remedying any unfavourable situa ­ tions which might arise, including in the African, Caribbean and Pacific States (ACP States) following the implementation of the system ; Having regard to Council Regulation (EEC) No 1059/69 of 28 May 1969 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products 0), and in particular Article 12 thereof, Having regard to the proposal from the Commis ­ sion (2 ), Having regard to the opinion of the European Par ­ liament (3 ), Having regard to the opinion of the Economic and Social Committee (4 ), Whereas , within the context of UNCTAD, the Euro ­ pean Economic Community offered to grant tariff preferences on certain processed agricultural prod ­ ucts of Chapters 1 to 24 of the Common Customs Tariff which originate in developing countries ; whereas the preferential treatment proposed in that offer consists , in respect of certain goods which are subject to the trade arrangements laid down in Regulation (EEC) No 1059/69, of a reduction in the fixed component of the charge applicable to such goods by virtue of that Regulation, and, in respect of products which are subject to the single customs duty, of a reduction in such duty ; whereas preferen ­ tial imports of the products concerned should be effected without quantitative restrictions ; Whereas the positive role played by this system in improving access for developing countries to the Whereas experience in the initial period shows that the Community scheme has to an appreciable extent achieved its intended objectives ; whereas it is there ­ fore appropriate to maintain its fundamental fea ­ tures, namely a reduction in customs duties without any restriction in the quantities imported for certain agricultural products listed in Annex A, and a reduction in customs duties within the limits of Community tariff quotas in the case of tobacco, cocoa, butter, soluble coffee and preserved pine ­ apples ; Whereas, subject to the above conditions, each of these Community tariff quotas or ceilings generally Corresponds to the maximum amount applicable in 1980 to each of the products in question, increased by a flat-rate amount of 2 % to take account of Greece's application of the Community preference system ; ( ¢) OJ No L 141 , 12.6 . 1969 , p. 1 . ( 2 ) OJ No C 298 , 17 . 11 . 1980, p . 170 . (  ) Opinion delivered on 15 December 1980 (not yet pub ­ lished in the Official Journal). Whereas , on 1 January 1981 , the Hellenic Republic will apply the Community generalized preferences system in accordance with Article 1 17 of the Act of Accession of 1979 ;(4) OJ No C 331 , 17 . 12 . 1980, p. 11 . 29. 12 . 80 No L 354/83Official Journal of the European Communities Whereas if, at a specified date in the quota period, a considerable balance remains in one of the initial shares of one or other Member State, it is essential that that Member State return a portion of it to the corresponding reserve in order to prevent a part of the Community quota from remaining unused in one Member State when it could be used in others ; Whereas the rates of conversion into national cur ­ rency of the preferential amounts expressed in Euro ­ pean units of account are the rates provided for in the Common Customs Tariff ; Whereas in the multilateral trade negotiations , in accordance with paragraph 6 of the Tokyo Declara ­ tion , the Community reaffirmed that special treat ­ ment should, whenever possible, be granted to the least-developed among the developing countries ; whereas , therefore , the agricultural products, listed in Annex A, originating in the least-developed developing countries appearing oh the list annexed to this Regulation should be totally exempt from customs duties ; Whereas in the case of the Community tariff ceiling for tobacco other than Virginia type the objective pursued may be attained by applying a method of administration based on the charging, at Commu ­ nity level , against the abovementioned ceiling, of imports of the product concerned as and when that product is entered for free circulation and is accom ­ panied by a certificate of origin ; whereas this method of administration must make provision for the reintroduction of the levying of customs duties in their entirety as soon as the said ceiling is reached at Community level ; Whereas it is necessary to ensure equal and contin ­ uous access for all Community importers to the Community tariff quotas and the uninterrupted application of the rate laid down for such quotas to all imports of the products concerned into all Mem ­ ber States until the quotas are used up ; whereas the Community nature of the quotas can be respected by apportioning the Community tariff quotas among the Member States ; whereas, moreover, to this end and in the context of the utilization system, the actual charges against the quotas may relate only to products which have been entered for free circu ­ lation and which are accompanied by a certificate of origin ; Whereas such methods of administration call for close and particularly rapid cooperation between the Member States and the Commission, which must, in particular, be able to observe the extent to which charges are made against the tariff quotas and ceiling and inform Member States thereof ; whereas such cooperation should be particularly close in view of the need for the Commission to be able to take appropriate measures to reintroduce the levying of customs duties in their entirety when the ceiling is reached ; Whereas, since the Kingdom of Belgium, the King ­ dom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly repre ­ sented by the Benelux Economic Union, any mea ­ sure concerning the administration of the shares allocated to that economic union may be carried out by any one of its members ; Whereas, to take account of future import trends in the various Member States in respect of the tariff quotas and to mitigate any inadequancy in the fixed-scale apportionment, the quotas should be divided into two tranches , the first being appor ­ tioned among the Member States and the second held as a reserve to cover subsequently the require ­ ments of Member States which have exhausted their initial shares ; whereas , moreover, the reserve consti ­ tuted as described tends to avoid making the system of utilization of the quotas excessively rigid, to the detriment of each of the developing countries con ­ cerned, and, will contribute to achieving the aim already mentioned of improving the generalized preferences system ; Whereas it is expedient that the Community should authorize the importation of the products referred to in Annex A originating in the countries and territo ­ ries listed in Annex B, subject to the customs duties given in respect of each of them, without quantita ­ tive restrictions ; whereas the benefit of such prefer ­ ential terms should be reserved for products origin ­ ating in the countries and territories under consider ­ ation , the concept of 'originating products' being determined in accordance with the procedure laid down in Article 14 of Council Regulation (EEC) No 802/68 of 27 June 1968 on the common defini ­ tion of the concept of the origin of goods ('), Whereas Member States may exhaust their initial shares of the tariff quotas at different rates ; whereas to avoid disruption of supplies on this account it should be provided that any Member State which has almost used up one of its initial shares should draw an additional share from the corresponding reserve ; whereas this must be done by each Member State as and when each of its additional shares is almost entirely used up and repeated as many times as each of the reserves allows ; whereas eatch of these initial and additional shares must be available for use until the end of the quota period ; (&gt;) OJ No L 148,28 . 6 . 1968, p. 1 . No L 354/84 Official Journal of the European Communities 29 . 12. 80 HAS ADOPTED THIS REGULATION : 1 1th day of each month at the latest, forward the list of charges effected during the previous month . At the Commission 's request, when the level of 75 % of the ceiling is reached, the Member States shall forward the lists of charges to the Commission every 10 days ; these lists shall be forwarded within five days from the end of each 10-day period . SECTION I PRODUCTS OF CHAPTERS 1 TO 24 OF THE COMMON CUSTOMS TARIFF IMPORTED WITHOUT QUANTITATIVE RESTRICTIONS Article 1 1 . From 1 January to 31 December 1981 , Commu ­ nity imports of the products listed in Annex A shall benefit from the the customs duties specified for each product . SECTION II CEILING FOR RAW OR UNMANUFACTURED TOBACCOS, OTHER THAN VIRGINIA TYPE Imports into Greece of the products referred to above shall be subject to the customs duties estab ­ lished in accordance with Article 117 of the Act of Accession of 1979 . Article 3 1 . From 1 January to 31 December 1981 , Common Customs Tariff duties relating to raw or unmanufac ­ tured tobacco, other than Virginia type, falling within subheadings 24.01 ex A and ex B of the Common Customs Tariff shall be suspended at 7 % with a minimum charge of 33 European units of account per 100 kilograms , net weight and a maxi ­ mum charge of 45 European units of account per 100 kilograms net weight . 2 . The treatment provided for in paragraph 1 shall be enjoyed solely by products originating in the countries and territories listed in Annex B. For the purposes of the application of this section, the concept of originating products shall be deter ­ mined in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 802/68 . Imports ' into Greece of the products referred to above shall be subject to the customs duty estab ­ lished in accordance with Article 117 of the Act of Accession of 1979 . 3 . The products listed in Annex A originating in the countries listed in Annex C shall be imported into the Community free of customs duties . As part of the Community ceiling referred to inparagraph 4, Common Customs Tariff duties on imports originating in the developing .countries listed in Annex C shall be totally suspended.Tequila falling within subheading 22.09 C V ex a) of the Common Customs Tariff shall qualify for the preferential system subject to the production of a certificate of authenticity appearing in the certificate of origin and drawn up according to the procedure referred to in the second subparagraph of para ­ graph 2 . 2 . This tariff suspension shall apply solely to prod ­ ucts originating in the countries and territories listed in Annex B, with the exception of China . 3 . Those imports which enjoy exemption from cus ­ toms duties under other preferential tariff arrange ­ ments granted by the Community may not be charged against the ceiling referred to in para ­ graph 4 . For the purposes of the application of this section , the concept of originating products shall be deter ­ mined in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 802/68 . Article 2 1 . Every three months , the Member States shall forward to the Statistical Office of the European Communities the information relating to imports under this Regulation , in accordance with the provi ­ sions of the nomenclature of goods for external trade statistics of the Community and statistics of trade between Member States (NIMEXE). 2 . However, in the case of products in section III subject to quotas, the Member States shall , by the 4. Subject to Articles 4 and 5 , this suspension shall be granted for the tobaccos in question up to a Community ceiling of 2 550 tonnes . 29. 12. 80 Official Journal of the European Communities No L 354/85 SECTION III COMMUNITY TARIFF QUOTAS A. Raw or unmanufactured Virginia type tobaccos A rticle 4 As soon as the ceiling laid down in Article 3 (4) for Community imports of products originating in all of the countries and territories referred to in Arti ­ cle 3 (2) is reached at Community level , the levying of customs duties on imports of the tobaccos from all the countries and territories listed in Annex B may at any time be reintroduced until the end of the period referred to in Article 3(1 ). Article 8 1 . From 1 January to 31 December 1981 , a Com ­ munity tariff quota of 61 200 tonnes shall be opened in the Community for imports of raw or unmanufac ­ tured Virginia type tobaccos falling within subhead ­ ings 24.01 ex A and ex B of the Common Customs Tariff. Within this tariff quota the customs duty shall be suspended at 7 % with a minimum charge of 13 European units of account per 100 kilograms net weight and a maximum charge of 45 European units of account per 100 kilograms net weight . Article 5 1 . Imports of the products in question shall be charged against the Community ceiling as and when the tobaccos in question are entered for free circula ­ tion and are accompanied by a certificate of origin pursuant to the rules laid down in Article 3 (3 ). Imports into Greece of the products referred to above shall be subject to the customs duties estab ­ lished in accordance with Article 117 of the Act of Accession of 1979 . 2 . Goods may be charged against the ceiling only if the certificate of origin referred to in paragraph 1 is submitted before the date on which the levying of duties is reintroduced . In the context of this tariff quota, the customs duty on imports originating in the countries listed in Annex C shall be totally suspended.3 . The extent to which the ceiling has been used up shall be determined at Community level on the basis of the imports charged in accordance with paragraphs 1 and 2 . 2 . This tariff quota shall apply solely to products originating in the countries and territories listed in Annex B, with the exception of China. Those imports which enjoy exemption from customs duties under other preferential tariff arrangements granted by the Community may not be charged against this tariff quota . Article 6 1 . The Commission, in close cooperation with the Member States , shall take all necessary measures to ensure that the above provisions are applied . For the purposes of the application of this section, the concept of 'originating products ' shall be deter ­ mined in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 802/68 . 2 . The Commission shall issue a Regulation to reintroduce the levying of customs duties in respect of all the countries and territories referred to in Arti ­ cle 3 (2 ) in accordance with Article 4. Entry under this tariff quota shall be subject to the production of a certificate of authenticity appearing in the certificate of origin and made out in accord ­ ance with the procedure referred to in the second subparagraph .Article 7 At the Commission 's request, and in any case at least monthly, the Member States shall inform the Commission of imports of the products in question charged against the Community ceiling laid down in Article 3 (4). This information shall show both the value, expressed in European units of account , and the quantity expressed in tonnes . Article 9 1 . A first tranche of 59 960 tonnes shall be appor ­ tioned among the Member States . The shares for No L 354/86 Official Journal of the European Communities 29 . 12 . 80 each member which, subject to Article 11 , shall be valid until 31 December 1981 , shall be as follows : specified therein if there are grounds for believing that the latter may not be used in full . Any Member State applying this paragraph Shall inform the Com ­ mission of its grounds for so doing. 5 . Any Member State may limit the sum total of its additional shares to 40 % of its initial share, inform ­ ing the Commission that it is so doing. Germany Benelux France Italy Denmark Ireland United Kingdom Greece (tonnes) 10315 5 586 980 3 920 1 862 1 935 34 202 1 160 2 . The second tranche of 1 240 tonnes shall consti ­ tute the reserve . Article 11 Additional shares drawn pursuant to Article 10 shall be valid until 31 December 1981 . Article 12 A Member State which , on 25 October 1981 , has not exhausted its initial share shall , not later than 7 November 1981 , return to the reserve any unused portion in excess of 15% of the initial amount. It may return a greater portion if there are grounds for believing that such portion may not be used in full . Member States shall , not later than 7 November 1981 , notify the Commission of the total quantities of the products in question imported up to and including 25 October 1981 and charged against the Community quota and of any portion of their initial share returned to the reserve . Article 10 1 . Where a Member State has used 90 % or more of its initial share as fixed in Article 9(1 ), or of that share minus any portion returned to the reserve pur ­ suant to Article 12 , it shall forthwith , by notifying the Commission, draw a second share, to the extent that the reserve so permits , equal to 10% of its ini ­ tial share rounded up, should the occasion arise, to the nearest unit . 2 . Where a Member State, after exhausting its ini ­ tial share, has used 90 % or more of the second share drawn by it , that Member State shall forthwith , under the conditions laid down in paragraph 1 , draw a third share , equal to 5 % of its initial share rounded up, should the occasion arise, to the nearest unit . 3 . Where a Member State , after exhausting its second share, has used 90 % or more of the third share drawn by it , that Member State shall , under the same conditions , draw a fourth share equal to the third . This process shall continue until the reserve has been exhausted . 4 . By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares lower than those B. Cocoa butter and soluble coffee Article 13 1 . From 1 January to 31 December 1981 , Commu ­ nity tariff quotas shall be opened within the Com ­ munity for imports of the products listed below and under the conditions stated below : Official Journal of the European Communities No L 354/8729. 12. 80 CCT heading No Description Volume ( tonnes ) Rate of duty 18.04 Cocoa butter, including cocoa fat or oil 22 000 8 % ( i ) 21.02 Extracts, essences or concentrates, of coffee, tea or mate and preparations with a basis of those extracts, essences or concentrates ; roasted chicory and other roasted coffee sub ­ stitutes and extracts, essences and concentrates thereof: ex A. Extracts, essences or concentrates of coffee and preparations with a basis of those extracts, essences or concentrates :  Extracts of coffee or 'soluble coffee' obtained by a water method of extraction from roasted coffee, put up in powder form, granulated, in grains, in tablets or in a similar solid form 19 100 9 % (') (') For the countries listed in Annex C , customs duties shall be totally suspended . (tonnes)Imports into Greece of the products referred to above shall be subject to the customs duties estab ­ lished in accordance with Article 117 of the Act of Accessiop of 1979. 2 . These tariff quotas shall apply solely to prod ­ ucts originating in the countries and territories listed in Annex B, with the exception of China in respect of products falling within subheading 21.02 ex A. Those imports which enjoy exemption from customs duties under other preferential tariff arrangements granted by the Community may not be charged against these tariff quotas . s Cocoa butter Soluble coffee Germany 720 810 Benelux 10935 1 395 France 90 225 Italy 45 45 Denmark 45 45 Ireland 45 45 United Kingdom 7 560 14310 Greece 45 315 2 . The second tranche of 2 515 tonnes for cocoa butter and 1 910 tonnes for soluble coffee shall con ­ stitute the reserve . For the purposes of the application of this section, ' the concept of 'originating products' shall be deter ­ mined in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 802/68 . 3 . After the quotas opened under this Regulation have been used up, Common Customs Tariff duties on imports of the products in question originating in the countries listed in Annex C shall continue to be totally suspended . Article 15 1 . Where a Member State has used 90 % or more of one of the initial shares as fixed in Article 14 ( 1 ), or of that share minus any portion returned to the reserve pursuant to Article 17, it shall forthwith, by notifying the Commission, draw a second share, to the extent that the reserve so permits, equal to 10 % of the initial share rounded up, should the occasion arise, to the nearest unit . 2 . Where a Member State, after exhausting one of the initial shares , has used 90% or more of the second share drawn by it, that Member State shall forthwith, under the conditions laid down in para ­ Article 14 1 . A first tranche of 19 485 tonnes for cocoa butter and of 17 190 tonnes for soluble coffee of the Com ­ munity tariff quotas referred to in Article 13 shall be apportioned among the Member States as follows : No L 354/88 Official Journal of the European Communities 29. 12 . 80 graph 1 , draw a third share, equal to 5 % of the ini ­ tial share rounded up, should the occasion arise, to the nearest unit . by the Community for imports of preserved pineap ­ ples , other than in slices , half slices or spirals , falling within the following subheadings of the Common Customs Tariff : ex 20.06 B II a) 5 , ex 20.06 B II b) 5 , ex 20.06 B II c) 1 dd) and ex 20.06 B II c) 2 bb). Within this tariff quota the customs duty shall be suspended at 12%, increased by the levy on sugar where the sugar content exceeds 17% by weight in the case of products falling within subheading ex 20.06 B II a) 5 aa), and 19 % by weight in the case of products falling within subheading ex 20.06 B li b) 5 aa). 3 . Where a Member State, after exhausting its second share , has used 90% or more of the third share drawn by it , that Member State shall , under the same conditions , draw a fourth share equal to the third . This process shall continue until the reserve has been exhausted . 4. By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares lower than those specified therein if there are grounds for believing that the latter may not be used in full . Any Member State applying this paragraph shall inform the Commission of its grounds for so doing . Imports into Greece of the products referred to above shall be subject to the customs duties estab ­ lished in accordance with Article 17 of the Act of Accession of 1979 . The customs duty on imports originating in the developing countries listed in Annex C shall be totally suspended in the context of this tariff quota . 5 . Any Member State may limit the sum total of its additional shares to 40 % of the initial share, inform ­ ing the Commission that it is so doing. Article 16 Additional shares drawn pursuant to Article 1 5 shall be valid until 31 December 1981 . 2 . This tariff quota shall apply solely to products originating in the countries and territories listed in Annex B , with the exception of China. Those imports which enjoy exemption from customs duties under other preferential tariff arrangements granted by the Community may not be charged against this quota . For the purposes of the application of this section, the concept of 'originating products ' shall be deter ­ mined in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 802/68 . Article 17 A Member State which on 15 September 1981 has not exhausted its initial shares shall , not later than 1 October 1981 , return to the reserve any unused portion in excess of 20 % of the initial amount. It may return a greater portion if there are grounds for believing that such portion may not be used in full . Article 19 1 . A first tranche of 31 900 tonnes shall be appor ­ tioned among the Member States . The shares for each Member State which , subject to Article 22 , shall be valid until 31 December 1981 , shall be as follows : The Member States shall , not later than 1 October 1981 , notify the Commission of the total quantities of the products in question imported up to 15 Sep ­ tember 1981 and charged against the Community quotas and of any portion of their initial shares returned to the reserve . l (tonnes) Germany 11 781 Benelux 2 786 France 157 Italy 630 Denmark 1 033 Ireland 315 United Kingdom 14 798 Greece 400 C. Preserved pineapples, other than in slices, half slices or spirals Article 18 1 . From 1 January to 31 December 1981 , a Com ­ munity tariff quota of 45 900 tonnes shall be opened 2 . The second tranche of 14 000 tonnes shall con ­ stitute the reserve . 29. 12. 80 Official Journal of the European Communities No L 354/89 Member States shall , not later than 1 September 1981 , notify the Commission of the total quantities of the products in question imported up to 15 August 1981 and charged against the Community quota and of any portion of their initial share returned to the reserve . Article 20 1 . Where a Member State has used 90 % or more of its initial share as fixed in Article 19(1 ), or of that share minus any portion returned to the reserve pur ­ suant to Article 22 , it shall forthwith , by notifying the Commission, draw a second share, to the extent that the reserve so permits, equal to 10 % of its ini ­ tial share rounded up, should the occasion arise , to the nearest unit . 2 . Where a Member State , after exhausting its ini ­ tial share, has used 90 % or more of the second share drawn by it, that Member State shall forthwith , under the conditions laid down in paragraph 1 , draw a third share , equal to 5 % of its initial share rounded up, should the occasion arise, to the nearest unit . D. Preserved pineapples, in slices, half slices or spirals Article 23 1 . From 1 January to 31 December 1981 , a Com ­ munity tariff quota of 28 560 tonnes shall be opened by the Community for imports of preserved pineap ­ ples , in slices , half slices or spirals , falling within the following subheadings of the Common Customs Tariff : ex 20.06 B II a) 5 , ex 20.06 B II b) 5 , ex 20.06 B II c) 1 dd) and ex 20.06 B II c) 2 bb). Within this tariff quota, the customs duty shall be suspended at 15 %, increased by the levy on sugar where the sugar content exceeds 17 % by weight in the case of prod ­ ucts falling within subheading ex 20.06 B II a) 5 aa), and 19% by weight in the case of products falling within subheading ex 20.06 B II b) 5 aa). 3 . Where a Member State , after exhausting its second share, has used 90 % or more of the third share drawn by it , that Member State shall , under the same conditions, draw a fourth share equal to the third . This process shall continue until the reserve has been exhausted . Imports into Greece of the products referred to above shall be subject to the customs duties estab ­ lished in accordance with Article 117 of the Act of Accession of 1979 . 4 . By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares lower than those specified therein if there are grounds for believing that the latter may not be used in full . Any Member State applying this paragraph shall inform the Commission of its grounds for so doing. The customs duty on imports originating in the developing countries listed in Annex C shall be totally suspended in the context of this tariff quota . 5 . Any Member State may limit the sum total of its additional shares to 40 % of its initial share, inform ­ ing the Commission that it is so doing. 2 . This tariff quota shall apply solely to products originating in the countries and territories listed in Annex B, with the exception of China. However, those imports already enjoying exemption from cus ­ toms duties under other preferential tariff arrange ­ ments- granted by the Community may not be charged against this quota .Article 21 Additional shares drawn pursuant to Article 20 shall be valid until 31 December 1981 . For the purposes of the application of this section, the concept of originating products shall be deter ­ mined in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 802/68 . Article 22 A Member State which on 15 August 1981 has not exhausted its initial share shall , not later than 1 Sep ­ tember 1981 , return to the reserve any unused por ­ tion in excess of 20 % of the initial amount. It may return a greater portion if there are grounds for believing that such portion may not be used in full . Article 24 1 . A first tranche of 25 760 tonnes shall be appor ­ tioned among the Member States . The shares for each Member State which, subject to Article 27 , shall be valid until 31 December 1981 , shall be as follows : No L 354/90 Official Journal of the European Communities 29. 12 . 80 (tonnes) Article 27 A Member State which on 15 September 1981 has not exhausted its initial share shall , not later than 1 October 1981 , return to the reserve any unused portion in excess of 20 % of the initial amount . It may return a greater portion if there are grounds for believing that such portion may not be used in full . Germany Benelux France Italy Denmark Ireland United Kingdom Greece 8 846 3 276 252 70$ 681 252 11 188 560 2 . The second tranche of 2 800 tonnes shall consti ­ tute the reserve. Member States shall , not later than 1 October 1981 , notify the Commission of the total quantities of the products in question imported up to 15 September 1981 and charged against the Community quota and of any portion of their initial share returned to the reserve . Article 25 1 . Where a Member State has used 90 % or more of its initial share as fixed in Article 24 ( 1 ), or of that share minus any portion returned to the reserve pur ­ suant to Article 27 , it shall forthwith, by notifying the Commission, draw a second share, to the extent that the reserve so permits , equal to 10% of its ini ­ tial share rounded up, should the occasion arise, to the nearest unit . 2 . Where a Member State, after exhausting its ini ­ tial share, has used 90 % or more of the second share drawn by it , that Member State shall , forthwith under the conditions laid down in paragraph 1 , draw a third share, equal to 5 % of its initial share rounded up, should the occasion arise, to the nearest unit . SECTION IV GENERAL PROVISIONS A rticle 28 The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 9 , 10, 14, 15 , 19, 20, 24 and 25 and shall , as soon as the information reaches it , inform each State of the extent to which the reserves have been used up. It shall inform the Member States not later than :  21 November 1981 , of the amount still in the reserve following any return of shares pursuant to Article 12 ,  15 October 1981 , of the amount still in the reserves following any return of shares pursuant to Articles 17 and 27,  15 September 1981 , of the amount still in the reserve following any return of shares pursuant to Article 22 . 3 . Where a Member State , after exhausting its second share , has used 90% or more of the third share drawn by it , that Member State shall , under the same conditions , draw a fourth share equal to the third . This process shall continue until the reserve has been exhausted . 4 . By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares lower than those specified therein if there are grounds for believing that the latter may not be used in full . Any Member State applying this paragraph shall inform the Com ­ mission of its grounds for so doing. It shall ensure that, when an amount exhausting areserve is drawn, the amount so drawn does not exceed the balance available and shall to this end notify the amount of that balance to the Member State making the last drawing.5 . Any Member State may limit the sum total of itsadditional shares to 40 % of its initial share, inform ­ ing the Commission that it is so doing. The Member States shall take all appropriate mea ­ sures to ensure that additional shares drawn pur ­ suant to Articles 10, 15 , 20 and 25 are opened in such a way that imports may be charged without interruption against their cumulative shares of the Community quotas . Article 26 Additional shares drawn pursuant to Article 25 shall be valid until 31 December 1981 . 29. 12. 80 No L 354/91Official Journal of the European Communities Article 29 1 . The Member States shall ensure free access to the shares allocated to them for importers of the said goods who are established in their territory . 2 . The extent to which a Member State has used up its share shall be determined on the basis of imports of the said goods which have been entered for free circulation and which are accompanied by a certificate of origin in accordance with the rules referred to in Articles 8 , 13 , 18 and 23 . 3 . Goods shall qualify for a tariff quota only if the certificate of origin referred to in paragraph 2 is sub ­ mitted before the date on which the levying of duties is reintroduced. Article 32 1 . The Commission may decide, by means of a Regulation, to reintroduce the levying of customs duties for a specified period, in order to ensure that Article 31 is applied . 2 . Where action on the part of the Commission is requested by a Member State, the former shall give its decision within a period of not more than 10 working days from the date of receipt of the request and shall inform the Member State of this decision . 3 . Each Member State may refer the measure taken by the Commission to the Council within a period of 10 working days following the date on which it was notified. The fact that the matter is referred to the Council shall not cause the measure to be suspended. The Council shall meet immediately . It may, acting on a qualified majority, amend or rescind the measure in question . Article 30 Where the Commission so requests, and in any case at least monthly, the Member States shall inform it of imports of the products in question charged against their shares . This information shall show both the value expressed in European units of account and the quantity expressed in tonnes . Article 33 Articles 3 1 and 32 shall prejudice neither the appli ­ cation of the safeguard clauses adopted under the common agricultural policy pursuant to Article 43 of the Treaty nor those adopted under the common commercial policy pursuant to Article 113 of the Treaty . Article 31 Where the Community finds that imports of prod ­ ucts benefiting from the treatment provided for in Articles 1 , 3 , 8 , 13 , 18 and 23 are imported into the Community in quantities or at prices which place or are likely to place Community producers of similar or directly competitive products at a serious disad ­ vantage or create an unfavourable situation in the ACP States , the levying of customs duties applied within the Community may be reintroduced in whole or in part on imports of the products in ques ­ tion from the country or countries or territory or ter ­ ritories which are the cause of such disadvantage . Such measures may also be taken in the event of actual or potential serious disadvantage which is confined to a single region of the Community . Article 34 Member States and the Commission shall cooperate closely to ensure compliance with this Regulation . Article 35 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 December 1980 . For the Council The President Colette FLESCH No L 354/92 Official Journal of the European Communities 29. 12 . 80 ANNEX A List of products falling within Chapters 1 to 24 originating in developing countries and territories to which the generalized tariff preferences will apply (a) (b) CCT heading No Description Rate of duty 01.01 Live horses, asses, mules and hinnies : A. Horses : II . For slaughter (c) 2% III . Other 12% 02.01 Meat and edible offals of the animals falling within heading No 0 1 .0 1 , 0 1 .02 , 0 1 .03 or 0 1 .04, fresh, chilled or frozen : A. Meat : III . Of swine : b) Other Free 02.04 Other meat and edible meat offals , fresh , chilled or frozen : l ex A. Of domestic pigeons 7% ex B. Furred game, frozen Free C. Other : \ ex I. Frogs ' legs Free II . Other Free 03.01 Fish , fresh (live or dead), chilled or frozen : B. Saltwater fish : I. Whole, headless or in pieces : e) Sharks 4% g) Halibut (Hippoglossus vulgaris , Hippoglossus reinhardtius) 4% ex q) Other : ll  Aquarium fish Free II . Fillets : l b) Frozen : l ex 7 . Other : I  Of sharks arid of halibut 10% C. Livers and roes 5% 03.02 Fish , dried , salted or in brine ; smoked fish , whether or not cooked before or during the smoking process : A. Dried , salted or in brine : I. Whole , headless or in pieces : d ) Common halibut ( Hippoglossus vulgaris) 10% e ) Salmon , salted or in brine 2% ex f) Hilsa spp, in brine 8% Note : The terms expressed in the 'Rate of duty ' column are explained under 'Abbreviations ' at the end of this list . (a) Agricultural products qualifying under the ordinary arrangements for exemption or total tem ­ porary suspension of the Common Customs Tariff are only token entries . (b) Preferences are not to be granted in respect of the products, marked with an asterisk, originat ­ ing in China. (c) Entry under this subheading is subject to conditions to be determined by the competent authorities . 29. 12. 80 Official Journal of the European Communities No L 354/93 CCT ¢ heading No Description Rate of duty 03.02 (cont'd) II . Fillets : ex d ) Other : 03.03  Hilsa ssp, in brine D. Fish meal Crustaceans and molluscs, whether in shell or not , fresh ( live or dead ), chilled, frozen , salted , in brine or dried ; crustaceans, in shell , simply boiled in water : A. Crustaceans : 10% 9 % (!) 1 . Crawfish 7% II . Lobsters ( Homarus spp): a) Live 7% b) Other : 1 . Whole 7% 2 . Other 7% III . Crabs and freshwater crayfish 7% IV. Shrimps and prawns : . a) Prawns ( Pandalidae spp) 6% ex c) Other :  Prawns ( Palaemonidae spp) 6%  Prawns ( Penaeidae spp) 6% ex V. Other ( for example Norway lobsters):  Peurullus spp 7% B. Molluscs : \ II . Mussels 7% IV . Other : a) Frozen ; 1 . Squid : aa ) Ommastrephes sagittatus and Loligo spp . . . 4% 2 . Cuttle-fish of the species Sepia officinalis,Ros ­\ sia macrosoma and Sepiola rondeleti 6% 3 . Octopus 4% 4 . Other 4% b) Other : 1 . Squid (Ommastrephes sagittatus and Loligo spp) 4% 2 . Other 4% 04.06 04.07 05.03 Natural honey Edible products of animal origin , not elsewhere specified or included Horsehair and horsehair waste , whether or not put up on a layer or between two layers of other material : 25% 6% B. Other Free ( J ) This preferential rate applies only to the developing countries listed in Annex C. 29. 12. 80No L 354/94 Official Journal of the European Communities CCT heading No Description ' Rate of duty 05.07 Skins and other parts of birds , with their feathers or down, feath ­ ers and parts of feathers (whether or not with trimmed edges) and down , not further worked than cleaned, disinfected or treated for preservation ; powder and waste of feathers or parts of feathers : A. Bed feathers ; down : II . Other Free B. Other Free 05.13 Natural sponges : B. Other Free 06.03 Cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes, fresh , dried, dyed , bleached, impreg ­ nated or otherwise prepared : A. Fresh : ex I. From 1 June to 31 October :  Orchids ( family Orchidaceae) and Anthurium .... 15% ex II . From 1 November to 31 May :  Orchids ( family Orchidaceae) and Anthurium .... 15% 07.01 Vegetables , fresh or chilled : ex T. Other :  Okra ( Hibiscus esculentus L. or Abelmoschus esculen ­ tus ( L. ) Moench ); Moringa oleifera (drumsticks) Free  Pumpkins, courges and courgettes, from 1 January to last day of February 9%  Other, excluding celery sticks and parsley, from 1 Jan ­ uary to 31 March 9% 07.03 Vegetables provisionally preserved in brine, in sulphur water or in other preservative solutions , but not specially prepared for imme ­ diate consumption : ex E. Other vegetables :  Okra ( Hibiscus esculentus L. or Abelmoschus esculen ­ tus ( L. ) Moench ) Free 07.04 Dried , dehydrated or evaporated vegetables , whole, cut, sliced, broken or in powder but not further prepared : ex B. Other :  Mushrooms , excluding cultivated mushrooms 8%  Horse-radish (Cochlearia armoracia) '. Free 07.05 Dried leguminous vegetables , shelled , whether or not skinned or split : B. Other : I. Peas ( including chick peas ) and beans (of the species Phaseolus ):  Beans of the genus ' Phaseolus mungo ' Free  Chick peas of the genus 'Cicer arietinum ' Free  Other 3% 29. 12. 80 No L 354/95Official Journal of the European Communities CCT heading No Description Rate of duty 07.05 (cont'd) III . Other :  Cajan peas of the genus 'Cajanus cajan ' Free  Other 3 % 07.06 Manioc, arrowroot, salep, Jerusalem artichokes, sweet potatoes and other similar roots and tubers with high starch or inulin con ­ tent , fresh or dried , whole or sliced ; sago pith : B. Other Free 08.01 Dates, bananas, coconuts, Brazil nuts, cashew nuts , pineapples, avocados, mangoes, guaves and mangosteens, fresh or &lt;dried, shelled or not : ex B. Bananas :  Dried 6% D. Avocados 6% E. Coconuts Free H. Other : I  Mangosteens, guavas Free  Mangoes 5% 08.02 Citrus fruit , fresh or dried : ex E. Other :  Limes and limettes (Citrus aurantifolia var. Lumio and var. Limetta) 9.6 % 08,04 Grapes, fresh or dried : B. Dried Free (') 08.05 Nuts other thar&gt; those falling within heading No 08.01 , fresh or dried, shelled or not : D. Pistachios Free E. Pecans Free F. Areca (or betel ) and cola Free ex G. Other (excluding hazelnuts) Free 08.07 Stone fruit , fresh : E. Other 7% 08.08 Berries , fresh : F. Other 6% ex 08.09 Other fruit , fresh :  Rose-hips fruit Free  Watermelons, from 1 November to 30 April 6.5 %  Other, excluding melons and watermelons 6% 08.10 Fruit (whether or not cooked), preserved by freezing, not contain ­ ing added sugar : ex B. Bilberries (fruit of the species Vaccinium myrtillus), black ­ berries (brambleberries), mulberries and cloudberries 9% (') This exemption applies only to the developing countries listed in Annex C. 29 . 12 . 80No L 354/96 Official Journal of the European Communities CCT heading No Description Rate of duty 08.10 (cont'd) C. Fruit of the species Vaccinium myrtilloides and Vaccinium angustifolium ex D. Other :  Quinces  Fruit falling within heading Nos 08.01 , 08.02 D, 08.08 B , E and F and 08.09, excluding pineapples , melons and watermelons 8% 11% . 7% 08.11 Fruit provisionally preserved ( for example , by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption): C. Papaws D. Bilberries ( fruit of the species Vaccinium myrtillus) ex E. Other :  Quinces  Fruit falling within heading Nos 08.01 , 08.02 D, 08.08 B and F and 08.09, excluding pineapples, melons and watermelons Free 4% 4% Free 08.12 Fruit, dried , other than that falling within heading No 08.01 , 08.02 , 08.03 , 08.04 or 08.05 : A. Apricots E. Papaws ex G. Other :  Tamarind (pods , pulp) 5 ¢ 5 % Free Free 08.13 Peel of melons and citrus fruit, fresh , frozen , dried or provision ­ ally preserved in brine, in sulphur water or in other preservative solutions Free 09.01 Coffee , whether or not roasted or free of caffeine ; coffee husks and skins ; coffee substitutes containing coffee in any proportion : A. Coffee : I. Unroasted : a ) Not free of caffeine b) Free of caffeine II . Roasted : a) Not free of caffeine b ) Free of caffeine B. Husks and skins C. Coffee substitutes containing coffee in any proportion Free (') 9% 12 % 13 % 8% 14 % 09.02 Tea : A. In immediate packings of a net capacity not exceeding 3 kg Free 09.04 Pepper of the genus ' Piper'; pimento of the genus 'Capsicum ' or the genus ' Pimenta ': A. Neither crushed nor ground : I. Pepper : b) Other II . Pimento : c) Other 5% 5% (') This exemption applies only to the developing countries listed in Annex C 29. 12. 80 Official Journal of the European Communities No L 354/97 CCT heading No Description Rate of duty 09.04 B. Crushed or ground : (cont'd) I. Pimento of the genus 'Capsicum ' 5 % 09.06 II . Other Cinnamon and cinn&amp;mon-tree flowers : 5% 09.07 A. Ground B. Other Cloves (whole fruit , cloves and stems) 3% 3% 10% 09.08 Nutmeg, mace and cardamoms : A. Neither crushed nor ground : 09.09 II . Other : a) Nutmeg B. Crushed or ground : I. Nutmeg II . Mace Seeds of anise, badian , fennel , coriander, cumin , caraway and juniper : Free Free Free A. Neither crushed nor ground : I. Aniseed Free II . Badian seed 9% III . Seeds of fennel , coriander, cumin , caraway and juniper : 09.10 b) Other : 2 . Other B. Crushed or ground : I. Badian seed III . Other Thyme , saffron and bay leaves ; other spices : Free 10% Free A. Thyme : I. Neither crushed nor ground : b) Other II . Crushed or ground B. Bay leaves F. Other spices, including the mixtures referred to in Note 1 (b) 11 % 13% 13% to this Chapter : I. Neither crushed nor ground 3% 11 . Crushed or ground : b ) Other 4% 1 1.04 Flour of the dried leguminous vegetables falling within heading No 07.05 or of the fruits falling within any heading in Chapter 8 ; / flour and meal of sago and of roots and tubers falling within heading No 07.06 : A. Flour of the dried leguminous vegetables falling within head ­ ing No 07.05 4% B. Flour of the fruits falling within any heading in Chapter 8 : \ I. Of bananas :  Denatured (a ) Free  Other 4% II . Other :  Chestnuts 7 ¢ 5 %  Not specified 5% (a) Entry , under this subheading is subject to conditions to be determined by the competent authorities . No L 354/98 Official Journal of the European Communities 29 . 12 . 80 CCT heading No Description Rate of duty 12.03 Seeds , fruit and spores , of a kind used for sowing : C. Grass and other herbage seeds : II . Clover (Trifolium) Free (*) 12.07 Plants and parts (including seeds and fruits ) of trees, bushes , shrubs or other plants, being goods of a kind used primarily in perfumery, in pharmacy, or for insecticidal , fungicidal or similar purposes , fresh or dried, whole, cut , crushed, ground or pow ­ dered : B. Liquorice roots Free C. Tonquin beans Free 12.08 Chicory roots, fresh or dried , whole or cut , unroasted ; locust beans , fresh or dried, whether or not kibbled or ground , but not further prepared ; fruit kernels and other vegetable products of a kind used primarily for human food , not falling within any other heading : C. Locust bean seeds : I. Not decorticated, crushed or ground: Free II . Other 6% D. Apricot, peach and plum stones, and kernels thereof Free 13.02 Shellac, seed lac, stick lac and other lacs ; natural gums , resins , gum-resins and balsams : A. Conifer resins Free 13.03 Vegetable saps and extracts ; pectic substances, pectinates and pectates ; agar-agar and other mucilages and thickeners, derived from vegetable products : A. Vegetable saps and extracts : III . Of quassia amara Free IV. Of liquorice Free (*) V. Of pyrethrum and of the roots of plants containing rotenone Free VII . Intermixtures of vegetable extracts, for the manufacture of beverages or of food preparations Free VIII . Other : a) Medicinal Free ­ B. Pectic substances, pectinates and pectates : ex I. Dry, excluding apple , pear and quince pectic sub ­ - . stances 1 2 % ex II . Other, excluding apple , pear and quince pectic sub ­ stances 7% C. Agar-agar and other mucilages and thickeners derived from vegetable products : I. Agar-agar Free II . Mucilages and thickeners extracted from locust beans or locust bean seeds Free (') The exemption applies only to the developing countries listed in Annex C, on the condition that the Community provisions on seed are complied with . 29 . 12. 80 Official Journal of the European Communities No L 354/99 CCT heading No Description Rate of duly 14.01 Vegetable materials of a kind used primarily for plaiting ( for example , cereal straw, cleaned , bleached or dyed , osier, reeds , rushes , rattans , bamboos, raffia and lime bark): A. Osier : II . Other B. Cereal straw, cleaned, bleached or dyed Free Free 15.03 Lard stearin , oleostearin and tallow stearin ; lard oil , oleo-oil and tallow oil , not emulsified or mixed or prepared in any way : A. Lard . stearin and oleostearin : II . Other B. Tallow oil for industrial uses other than the manufacture of foodstuffs for human consumption (a) C. Other 3 % ' Free 5 % 15.04 Fats and oils , of fish and marine mammals , whether or not refined : A. Fish-liver oil : I. Of a vitamin A content not exceeding 2 500 international units per gram Free 15.05 Wool grease and fatty substances derived therefrom (including lanolin ): A. Wool grease, crude B. Other Free Free 15.06 Other animal oils and fats ( including neat's foot oils and fats from bones or waste) Free 15.07 Fixed vegetable oils , fluid or solid , crude , refined or purified : B. China-wood and oiticica oils ; myrtle wax and Japan wax . . . C. Castor oil : 11 . Other Free 6% D. Other oils : I. For technical or industrial uses other than the manufac ­ ture of foodstuffs for human consumption ( a): a ) Crude : 1 . Palm oil ex 3 . Other, excluding linseed oil , groundnut oil , sunflower seed oil and colza oil b) Other : ex 2 . Other :  Palm kernel and coconut oil 2-5 % 2-5% 6-5% (a) Entry under this subheading is subject to conditions to be determined by the competent authorities . No L 354/ 100 Official Journal of the European Communities 29 . 12. 80 CCT heading No Description Rate of duty 15.07 (cont'd) II . Other : a ) Palm oil : 1 . Crude 4% l 2 . Other 12% b) Other : 1 . Solid, in immediate packings of a net capacity of 1 kg or less 18% 2 . Solid, other ; fluid : ex aa) Crude : /  Palm kernel and coconut oil . . 7% ex bb) Other :  Palm kernel and coconut oil 13 % 15.10 Fatty acids ; acid oils from refining ; fatty alcohols : A. Stearic acid 2% B. Oleic acid 5% C. Other fatty acids ; acid oils from refining Free D. Fatty alcohols 6% 15.11 Glycerol and glycerol lyes : A. Crude glycerol and glycerol lyes Free \ B. Other, including synthetic glycerol Free 15.12 Animal or vegetable oils and fats , wholly or partly hydrogenated, or solidified or hardened by any other process , whether or not refined, but not further prepared : A. In immediate packings of a net capacity of 1 kg or less 16% B. Other 11 % 15.15 Spermaceti , crude, pressed or refined , whether or not coloured ; beeswax and other insect waxes , whether or not coloured : A. Spermaceti , crude, pressed or refined, whether or not coloured Free B. Beeswax and other insect waxes , whether or not coloured : II . Other : Free 15.16 Vegetable waxes, whether or not coloured : B. Other Free 15.17 Degras ; residues resulting from the treatment of fatty substances or animal or vegetable waxes : A. Degras Free B. Residues resulting from the treatment of fatty substances or animal or vegetable waxes : II . Other : a) Oil foots and dregs ; soapstocks Free b ) Other Free 29. 12. 80 Official Journal of the European Communities No L 354/ 101 CCT heading No Description Rate of duty 16.02 14% 9% 14% 17% Other prepared or preserved meat or meat offal : A. Liver : I. Goose or duck liver B. Other : I II . Game or rabbit meat or offal :  Game  Rabbit III . Other : b) Other : 1 . Containing bovine meat or offal : ^ ex bb) Other :  Prepared or preserved bovine tongue 2 . Other : aa) Of sheep or goats :  Of sheep  Of goats bb) Other Meat extracts , meat juices and fish extracts , in immediate pack ­ ings of a net capacity of : B. More than 1 kg but less than 20 kg C. 1 kg or less Prepared or preserved fish, including caviar and caviar substi ­ tutes : A. Caviar and caviar substitutes : I. Caviar (sturgeon roe) II . Other B. Salmonidae ex F. Bonito (Sarda spp) and mackerel G. Other : I. Fillets , raw, coated with batter or breadcrumbs, deep frozen 18% 16% 16% 16.03 1 % 9% 16.04 12% 16% 4% 19% 10% 10% 16.05 6-5% 6 % 17.04 II . Other : Crustaceans and molluscs, prepared or preserved : A. Crabs : ex B. Other, excluding shrimps of the Crangon spp type and snails Sugar confectionery , not containing cocoa : A. Liquorice extract containing more than 10 % by weight of suc ­ rose but not containing other added substances B. Chewing gum C. White chocolate 9% 3 % + vc with a max . of 23% 5 % + vc with a max . of 27% + ads No L 354/ 102 Official Journal of the European Communities 29 . 12. 80 CCT heading No Description Rate of duty 17.04 (cont'd) D. Other 7 % + vc with a max. of 27% + ads 18.03 Cocoa paste ( in bulk or in block), whether or not defatted 11 % 18.05 Cocoa powder, unsweetened 9% 18.06 Chocolate and other food preparations containing cocoa : A. Cocoa powder, not otherwise sweetened than by the addition of sucrose C. Chocolate and chocolate goods , whether or not filled ; sugar confectionery and substitutes therefor made from sugar sub ­ stitution products , containing cocoa  &gt; 3 % + vc 1 0 % + vc with a max. of 27 % + ads 19.02 Malt extract ; preparations of flour , meal , starch of malt extract , of a kind used as infant food or for dietetic or culinary purposes, containing less than 50 % by weight of cocoa : B. Other : I. Containing malt extract and not less than 30 % by weight of reducing sugars (expressed as maltose) II . Other :  Preparations based on flour of leguminous vegetables in the form of sun-dried discs of dough, known as ' papad'  Other Free + vc Free Free + vc ex 19.04 Tapioca and sago, excluding tapioca and sago substitutes obtained from potato or other starches 4 % + vc 19.05 Prepared foods obtained by the swelling or roasting of cereals or cereals products ( puffed rice, corn flakes and similar products) Free + vc 19.07 Bread , ships ' biscuits and other ordinary bakers ' wares, not con ­ taining added sugar, honey, eggs, fats , cheese or fruit , commu ­ nion wafers , empty cachets of a kind suitable for pharmaceutical use, sealing wafers , rice paper and similar products : A. Crispbread ' 3 % + vc with a maximum of 24 % + adf B. Matzos C. Communion wafers , empty cachets of a kind suitable for pharmaceutical . use, sealing wafers , rice paper and similar products D. Other Free + vc with a maximum of 20 % + adf Free + vc 5 % + vc 19.08 Pastry , biscuits , cakes and other fine bakers ' wares , whether or not containing cocoa in any proportion : A. Gingerbread and the like 5 % + vc 20.01 Vegetables and fruit , prepared or preserved by vinegar or acetic acid , with or without sugar, whether or not containing salts , spices or mustard : ex C. Other, excluding 'mixed pickles ' and sweet peppers 15% 29. 12. 80 Official Journal of the European Communities No L 354/ 103 CCT heading No Description Rate of duty 20.02 14% 20% 15 % 12% Free 20.03 11% + (L) 11 % 20.04 Vegetables prepared or preserved otherwise than by vinegar or acetic acid : B. Truffles D. Asparagus E. Sauerkraut ex F. Capers ex H. Other, including mixtures :  Moringa oleifera (drumsticks) Fruit preserved by freezing, containing added sugar : ex A. With a sugar content exceeding 13 % by weight :  Fruit falling within heading Nos 08.01 , 08.02 D, 08.08 B , E and F and 08.09 , excluding pineapples, melons and watermelons ex B. Other :  Fruit falling within heading Nos 08.01 , 08.02 D, 08.08 B , E and F and 08.09, excluding pineapples , melons and watermelons Fruit , fruit-peel and parts of plants, preserved by sugar (drained, glace or crystallized): B. Other : ex I. With a sugar content exceeding 13 % by weight :  Fruit falling within heading Nos 08.01 , 08.02 D, 08.08 B , E and F and 08.09, excluding pineapples, melons and watermelons ex II . Other :  Fruit falling within heading Nos 08.01 , 08.02 D, 08.08 B, E and F and 08.09 , excluding pineapples melons and watermelons Jams, fruit jellies, marmalades , fruit puree and fruit pastes, being cooked preparations, whether or not containing added sugar : B. Jams and marmalades of citrus fruit : ex I. With a sugar content exceeding 30 % by weight , excluding orange jam and marmalade ex II . With a sugar content exceeding 13 % but not exceed ­ ing 30 % by weight , excluding orange jam and mar ­ malade ex III . Other, excluding orange jam and marmalade C. Other : I. With a sugar content exceeding 30 % by weight : ex b) Other :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09 , excluding pineapples, melons and watermelons ex II . With a sugar content exceeding 13 % but not exceed ­ ing 30 % by weight :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples , melons and watermelons 7 % + (L) 7% 20.05 19% + (L) 19% + (L) 19% 11% + (L) 11% + (L) No L 354/104 Official Journal of the European Communities 29 . 12. 80 CCT heading No Description Rate of duty 20.05 (cont 'd) 1 1 % 20.06 ex III . Other :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons Fruit , otherwise prepared or preserved , whether or not containing added sugar or spirit : A. Nuts (including ground-nuts), roasted, in immediate packings of a net capacity : I. Of more than 1 kg :  Almonds , walnuts and hazelnuts . Other II . Of lkg or less :  Almonds, walnuts and hazelnuts :  Other 12 % (*) 7% 14 % (*) 8% 10 % (*) 10% + (L) (*) 10% (*) 10% + (L) (*) 10% (*) 25 % + (L) (*) 25 % (*) B. Other : I. Containing added spirit : a ) Ginger b ) Pineapples, in immediate packings of a net capacity : 1 . Of more than 1 kg : aa) With a sugar content exceeding 17% by weight bb) Other 2 . Of 1 kg or less : aa) With a sugar content exceeding 19% by weight bb) Other c) Grapes : 1 . With a sugar content exceeding 1 3 % by weight . . . 2 . Other d) Peaches, pears and apricots , in immediate packings of a net capacity : 1 . Of more than 1 kg : aa) With a sugar content exceeding 13% by weight bb) Other 2 . Of 1 kg or less : aa ) With a sugar content exceeding 15% by weight 1 bb) Other e ) Other fruits : ex 1 . With a sugar content exceeding 9 % by weight , excluding cherries ex 2 . Other, excluding cherries f) Mixtures of fruit : 1 . With a sugar content exceeding 9 % by weight .... 2 . Other 25 % + (L) (*) 25 % (*) 25 % + (L) (*) 25 % (*) 25 % + (L) (*) 25 % (*) 25 % + (L) (*) 25 % (*) 29. 12. 80 Official Journal of the European Communities No L 354/ 105 CCT heading No Description Rate of duty 20.06 (cont 'd) 11% + (L) II . Not containing added spirit : a) Containing added sugar, in immediate packings of a net capacity of more than 1 kg : 2 . Grapefruit segments 3 . Mandarins (including tangerines and satsu ­ mas); Clementines, wilkings and other similar citrus hybrids 4 . Grapes ex 8 . Other fruits :  Fruit falling within heading Nos 08.01 , 08.08 B , E and F and 08.09 , excluding pineapples, melons and watermelons ....  Tamarind (pods , pulp) 19% + (L) (*) 18% + ( L) (*) 8 % + (L) 8 % + (L) 12% + (L) 11% + (L) 20 % + (L) (*) 19% + (L) (*) 9 . Mixtures of fruit : ex aa) Mixtures in which no single fruit exceeds 50 % of the total weight of the fruits :  Mixtures of two or more fruits fall ­ ing within heading Nos 08.01 , 08.08 B , E and F and 08.09, excluding melons and water ­ melons b) Containing added sugar, in immediate packings of a net capacity of 1 kg or less : 2 . Grapefruit segments 3 . Mandarins ( including tangerines and satsu ­ mas); Clementines, wilkings and other similar citrus hybrids 4 . Grapes ex 8 . Other fruits :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples , melons and watermelons .... 9 . Mixtures of fruit : ex aa) Mixtures in which no single fruit exceeds 50 % of the total weight of the fruits :  Mixtures of two or more fruits fall ­ ing within heading Nos 08.01 , 08.08 B , E and F and 08.09, excluding melons and water ­ melons c) Not containing added sugar, in immediate packings of a net capacity : 1 . Of 4-5 kg or more : ex dd) Other fruits :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09 , excluding pineapples, melons and watermelons 8 % + (L) 12% + (L) 7% No L 354/106 Official Journal of the European Communities 29 . 12. 80 CCT heading No Description Rate of duty ex ee ) Mixtures of fruit :20.06 (cont 'd) 20.07  Mixtures of two or more fruits fall ­ ing within heading Nos 08.01 , 08.08 B, E and F and 08.09 , excluding melons and water ­ melons, in which no single fruit exceeds 50 % of the total weight of the fruits  2 . Of less than 4 - 5 kg : ex bb) Other fruit and mixtures of fruit :  Fruit falling within heading Nos 08.01 , 08.08 B , E and F and 08.09, excluding pineapples, melons and watermelons  Mixtures of two or more fruits falling within heading Nos 08.01 , 08.08 B, E and F and 08.09 , excluding melons and watermelons , in which no single fruit exceeds 50 % of the total weight of the fruits Fruit juices ( including grape must) and vegetable juices , whether or not containing added sugar, but unfermented and not contain ­ ing spirit : A. Of a specific gravity exceeding 1 - 33 at 15 °C : III . Other : ex a) Of a value exceeding 30 EUA per 100 kg net weight :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples, melons and watermelons  Fruit falling within subheading 08.02 D b) Of a value not exceeding 30 EUA per 100 kg net weight : ex 1 . With an added sugar content exceeding 30% by weight :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples , melons and watermelons  Fruit falling within subheading 08.02 D ex 2 . Other :  Fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09 , excluding pineapples, melons and watermelons ^  Fruit falling within subheading 08.02 D B. Of a specific gravity of 1 - 33 or less at 15 °C : II . Other : a ) Of a value exceeding 30 EUA per 100 kg net weight : 2 . Grapefruit juice 3 . Lemon juice or other citrus fruit juices : ex aa ) Containing added sugar :  Excluding lemon juice 11 % 7% 12% 14% 28 % (*) 14% -I- ( L) 28 % + (L) (*) 14% 28 % (*) 8 % 13 % (*) 29. 12 . 80 No L 354/ 107Official Journal of the European Communities CCT heading No Description Rate of duty 20.07 (cont 'd) 13 % (*) 9% 17 % (*) 9% 18 % (*) 17 % (*) 18 % (*) ex bb) Other :  Excluding lemon juice 6. Other fruit and vegetable juices : ex aa ) Containing added sugar :  Fruit falling within heading Nos 08.01 , 08.08 B , E and F and 08.09, excluding pineapples , melons and watermelons . .  Other, excluding apricot and peach juices ex bb) Other :  Fruit falling within heading Nos 08.01 , 08.08 B , E and F and 08.09, excluding pineapples , melons and watermelons . .  Other, excluding apricot and peach juices 7 . Mixtures : ex bb) Other, excluding mixtures containing, either separately or together, over 25 % of grape, citrus fruit , pineapple, apple, pear, tomato , apricot or peach juice : 1 1 . Containing added sugar 22 . Other b) Of a value of 30 EUA or less per 100 kg net weight : 2 . Grapefruit juice : aa) With an added sugar content exceeding 30 % by weight . . . bb ) Other 4 . Other citrus fruit juices : aa) With an added sugar content exceeding 30 % by weight bb) With an added sugar content of 30 % or less by weight cc) Not containing added sugar 7 . Other fruit and vegetable juices : ex aa) With an added sugar content exceeding 30 % by weight :  Of fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09 , excluding pineapples , melons and watermelons  Other, excluding apricot and peach juices . . . ex bb) With an added sugar content of 30 % or less by weight :  Of fruit falling within heading Nos 08.01 , 08.08 B , E and F and 08.09 , excluding pineapples, melons and watermelons  Other, excluding apricot and peach juices 8 % + ( L) 8% 14% + (L) (*) 14 % (*) 15 % (*) 9 % + ( L) 17% + (L) (*) 9% 17 % (*) No L 354/ 108 Official Journal of the European Communities 29. 12 . 80 CCT heading No Description Rate of duty 20.07 (cont'd) ex cc) Not containing added sugar :  Of fruit falling within heading Nos 08.01 , 08.08 B, E and F and 08.09, excluding pineapples , melons and watermelons 9%  Other, excluding apricot and peach juices 1 8 % (*) 8 . Mixtures : ll ex bb) Other, excluding mixtures containing, either separately or together, over 25 % of grape, citrus fruit, pineapple, apple, pear, tomato , apricot or peach juice : 11 . With an added sugar content exceed ­ ing 30 % by weight 17% + (L) (*) 22 . With an added sugar content of 30 % or less by weight 17 % (*) 33 . Not containing added sugar 1 8 % (*) 21.02 Extracts , essences or concentrates, of coffee, tea or mate and pre ­ parations with a basis of those extracts , essences or concentrates ; roasted chicory and Other roasted coffee substitutes and extracts , essences and concentrates thereof : ex A. Essences or concentrates of coffee 9% B. Extracts , essences or concentrates of tea or mate and pre ­ parations with a basis of those extracts , essences or con ­ centrates . . Free C. Roasted chicory and other roasted coffee substitutes : ll II . Other 2 % -1- vc D. Extracts , essences and concentrates of roasted chicory and other roasted coffee substitutes : I II . Other . . 6 % + vc 21.03 Mustard flour and prepared mustard : A. Mustard flour, in immediate packings of a net capacity : I I. Of 1 kg or less Free II . Of more than 1 kg Free B. Prepared mustard 9% 21.04 Sauces ; mixed condiments and mixed seasonings : l B. Sauces with a basis of tomato puree 6% ex C. Other : l  Products with a tomato ketchup basis 8%  Other, excluding sauces with a vegetable oil basis .... 6% 21.05 Soups and broths, in liquid, solid or powder form ; homogenized composite food preparations : A. Soups and broths , in liquid , solid or powder form 11 % B. Homogenized composite food preparations 17% 29. 12. 80 Official Journal of the European Communities No L 354/ 109 CCT heading No Description Rate of duty 21.06 Natural yeasts (active or inactive); prepared baking powders : A. Active natural yeasts : I. Culture yeast 8% l II . Baker's yeast : a ) Dried 5 % + vc b ) Other 5 % + vc III . Other 10% B. Inactive natural yeasts : I. In tablet , cube or similar form , or in immediate packings of a net capacity of 1 kg or less 6% II . Other , Free C. Prepared baking powders . ., 4% 21.07 Food preparations not elsewhere specified or included : A. Cereals in grain or ear form , pre-cooked or otherwise prepared 4 % + vc G. Other : I. Containing no milkfats or containing less than 1 - 5 % by weight of such fats : a ) Containing no sucrose or containing less than 5 % by weight of sucrose ( including invert sugar expressed as sucrose): ex 1 . Containing no starch or less than 5% by weight of starch :  Palm tree cores 9% 22.01 Waters , including spa waters and aerated waters ; ice and snow : A. Spa waters , natural or artificial ; aerated waters Free 22.02 Lemonade, flavoured spa waters and flavoured aerated waters , and other non-alcoholic beverages, not including fruit and veget ­ able juices falling within heading No 20.07 : A. Not containing milk or milkfats 6 % 22.03 Beer made from malt 14-5% 22.09 Spirits (other than those of heading No 22.08); liqueurs and other spirituous beverages ; compound alcoholic preparations (known as 'concentrated extracts ') for the manufacture of beverages : C. Spirituous beverages : V. Other, in containers holding : ex a) Two litres or less :  Tequila 1-30 EUA per hi per % vol of alcohol + 5 EUA per hi No L 354/ 110 Official Journal of the European Communities 29 . 12 . 80 CCT heading No - Description Rate of duty 23.01 Flours and meals , of meat , offals , fish , crustaceans or molluscs, unfit for human consumption , greaves : B. Flours and meals of fish , crustaceans or molluscs Free 23.02 Bran , sharps and other residues derived from the sifting, milling or working of cereals or of leguminous vegetables : B. Of leguminous vegetables 3 % 23.06 Products of vegetable origin of a kind used for animal food, not elsewhere specified or included : B. Other Free 23.07 Sweetened forage ; other preparations of a kind used in animal feeding : ' A. Fish or marine mammal solubles Free C. Other 6% , 24.02 Manufactured tobacco ; tobacco extracts and essences : A. Cigarettes 87 % (*) B. Cigars 42 % (*) 1 C. Smoking tobacco 1 10 % (*) D. Chewing tobacco and snuff 45 % (*) E. Other, including agglomerated tobacco , in the forni of sheets or strip : 19 % (*) Abbreviations ( L): indicates that the goods referred to are subject to the levy system ; vc : indicates that the goods referred to are subject to a charge based on a variable component which is specified under the regulations concerning trade in certain goods resulting from the processing of agricultural products ; adf : indicates that additional duty may be levied on the flour content of the products con ­ cerned ; ads : indicates that additional duty may be levied on the sugar content of the products con ­ cerned . 29. 12. 80 Official Journal of the European Communities No L 354/ 111 ANNEX B List of developing countries and territories enjoying generalized tariff preferences (') I. INDEPENDENT COUNTRIES 488 Guyana 452 Haiti ( 2) 424 Honduras 664 India 700 Indonesia 616 Iran 612 Iraq 272 Ivory Coast 464 Jamaica 338 Jibuti ( 2 ) 628 Jordan 696 Kampuchea (Cambodia) 346 Kenya 812 Kiribati 636 Kuwait 684 Laos (2 ) 604 Lebanon 395 Lesotho (2 ) 268 Liberia 216 Libya 370 Madagascar 386 Malawi (2 ) 701 Malaysia 667 Maldives (2 ) 232 Mali ( 2 ) 228 Mauritania 373 Mauritius 412 Mexico 204 Morocco 366 Mozambique 803 Nauru 672 Nepal (2 ) 432 Nicaragua 240 Niger (2) 288 Nigeria 652 North Yemen (2 ) 649 Oman 662 Pakistan 442 Panama 801 Papua New Guinea 520 Paraguay 660 Afghanistan ( 2 ) 208 Algeria 330 Angola 528 Argentina 453 Bahamas 640 Bahrain 666 Bangladesh (2 ) 469 Barbados 284 Benin (2 ) 675 Bhutan (2 ) 516 Bolivia 391 Botswana (2 ) 508 Brazil 676 Burma 328 Burundi (2 ) 302 Cameroon 306 Central African Republic ( 2 ) 244 Chad (2) 512 Chile 720 China 480 Colombia 375 Comoros (2 ) 318 Congo 436 Costa Rica 448 Cuba 600 Cyprus 460 Dominica 456 Dominican Republic 500 Ecuador 220 Egypt 428 El Salvador 310 Equatorial Guinea (2 ) 334 Ethiopia (2 ) 815 Fiji 314 Gabon 252 Gambia (2 ) 276 Ghana 473 Grenada 416 Guatemala 260 Guinea (2 ) 257 Guinea Bissau (2 ) 504 Peru 708 Philippines 644 Qatar 247 Republic of Cape Verde ( 2 ) 066 Romania 324 Rwanda (2 ) 3 1 1 Sao Tome and Principe (2 ) 632 Saudi Arabia 248 Senegal 355 Seychelles and dependencies (2 ) 264 Sierra Leone 706 Singapore 806 Solomon Islands 342 Somalia (2 ) 728 South Korea 656 South Yemen (2 ) 669 Sri Lanka 465 St Lucia 467 St Vincent 224 Sudan (2 ) 492 Surinam 393 Swaziland 608 Syria 352 Tanzania (2 ) 680 Thailand 280 Togo 817 Tonga (2) 472 Trinidad and Tobago 212 Tunisia 807 Tuvalu 350 Uganda (2) 647 United Arab Emirates 236 Upper Volta (?) 524 Uruguay 816 Vanuatu 484 Venezuela 690 Vietnam 819 Western Samoa (2 ) 048 Yugoslavia 322 Zaire 378i Zambia 382 Zimbabwe (&gt;) The code number preceding the name of each beneficiary country or territory is that given in 'Geonomenclature 1980' ( Regulation ( EEC ) No 2566/ 79  OJ No L 294, 21 . 11 . 1979, p. 5 ). ( 2 ) This country is also included in Annex C. No L 354/112 Official Journal of the European Communities 29 . 12 . 80 II . COUNTRIES AND TERRITORIES dependent or administered , or for whose external relations Member States of the Community or third countries are wholly or partly responsible 808 American Oceania (') 802 Australian Oceania (Christmas Island , Cocos (Keeling) Islands, Heard Island and McDon ­ ald Islands , Norfolk Island ) 421 Belize 413 Bermuda 357 British Indian Ocean Territory 703 Brunei 463 Cayman Islands 529 Falkland Islands and dependencies 822 French Polynesia 044 Gibraltar 740 Hong Kong 743 Macao 377 Mayotte 476 Netherlands Antilles 809 New Caledonia and dependencies 814 New Zealand Oceania (Tokelau and Niue Islands ; Cook Islands ) 813 Pitcairn 890 Polar regions ( French Southern and Antarctic Territories , Australian Antarctic Territories, British Antarctic Territories ) 329 St Helena and dependencies 454 Turks and Caicos Islands 457 Virgin Islands of the United States 811 Wallis and Futuna Islands 451 West Indies Note : The above lists may be amended subsequently to take account of changes in the inter ­ national status of countries or territories . (') American Oceania includes : Guam, American Samoa (including Swain 's Island), Midway Islands, Johnston and Sand Islands, Wake Island and the Trust Territory of the Pacific Islands (the Caroline, Marianas and Marshall Islands). 29. 12. 80 Official Journal of the European Communities No L 354/ 113 ANNEX C List of least developed developing countries 660 Afghanistan 666 Bangladesh 284 Benin 675 Bhutan 391 Botswana 328 Burundi 306 Central African Republic 244 Chad 375 Comoros 310 Equatorial Guinea 334 Ethiopia 252 Gambia 260 Guinea 257 Guinea Bissau 452 Haiti 338 Jibuti 684 Laos 395 Lesotho 386 Malawi 667 Maldives 232 Mali 672 Nepal 240 Niger 652 North Yemen 247 Republic of Cape Verde 324 Rwanda 3 1 1 Sao Tome and Principe 355 Seychelles and dependencies 342 Somalia 656 South Yemen 224 Sudan 352 Tanzania 817 Tonga 350 Uganda 236 Upper Volta 819 Western Samoa